Citation Nr: 1514759	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy/radiculopathy of the left upper extremity as secondary to service-connected lumbosacral strain. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain.  

3.  Entitlement to service connection for an acquired psychological disorder (other than posttraumatic stress disorder (PTSD)), as secondary to service-connected disabilities. 

4.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain. 

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision.  

In February 2009, the Veteran was provided with a local hearing before a Decision Review Officer.  A copy of the transcript has been associated with the claims file.

In a December 2012 decision, the Board reopened and remanded the claim of entitlement to service connection for a cervical spine disability; remanded the issues pertaining to service connection for peripheral neuropathy of the left lower extremity, an increased rating for lumbosacral strain (rated as 10 percent disabling) and TDIU; granted service connection for PTSD; and denied claims of service connection for left upper extremity neuropathy and a nervous condition, both as secondary to service-connected lumbosacral strain.   The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the parties filed a Joint Motion for Partial Remand (JMR).  A June 2013 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied service connection for peripheral neuropathy of the left upper extremity and a nervous condition, both as secondary to service-connected lumbosacral strain.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

In May 2014, the Board granted service connection for radiculopathy of the left lower extremity and remanded the remaining appellate issues for additional development.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must again be remanded in order to provide the Veteran with adequate due process.

VA records indicate that the Veteran failed to appear for December 2014 VA examinations that were ordered in accordance with the Board's June 2014 remand directives.  However, it does not appear that proper protocol was followed to ensure that notification of the examinations was sent to the Veteran's last known address of record.  

In this regard, the Board notes that a March 2014 VA treatment record indicated that the Veteran was incarcerated in March 2014 and, according to his next of kin daughter, would be confined for "3 years at least."  According to an October 2014 prison data sheet, the Veteran was incarcerated at Charlotte County Jail in Punta Gorda, Florida, in March 2014.  Thus, the Veteran's last known address of record at the time he was scheduled for the December 2014 VA examinations was the Charlotte County Jail.  

Notably, no post-incarceration address was ever provided by the Veteran, and when a letter was sent to the Veteran's pre-incarceration address, it was returned as "NOT AT THIS FACILITY" and "NOT DELIVERABLE AS ADDRESSED/UNABLE TO FORWARD."  Furthermore, although the prison data sheet indicated his status code as "02 - prisoner data present, disclosed," July 2014 was listed as the date of actual release.  Accordingly, it is unclear whether the Veteran is still incarcerated (perhaps at a different facility) and, if not, whether his next of kin daughter or the Charlotte County Jail may be able to provide VA with his current address. 

The Board also notes that the Veteran's representative points out that "[o]n December 3, 2014, the record shows that the Veteran did not appear for his VA examination.  The record is silent regarding the modality of how the Veteran was notified about his VA examination, i.e. by telephone or by letter."  It is argued that "there is no indication in the record that the Veteran was properly notified of his VA examination scheduled."  Because there is no copy of the notice of examination that was sent to the Veteran, the Board does not have sufficient documentation to address these contentions.  Accordingly, on remand, the efforts taken to verify the Veteran's current address and to notify him of the rescheduled examinations must be properly documented and recorded in the electronic claims file.  

In light of the above, the Board finds that a remand is warranted so that additional action can be taken to verify the Veteran's current address and to properly document attempts to schedule him for the requested VA examinations.   

Accordingly, the case is REMANDED for the following actions:

1.  Reschedule the Veteran for VA examinations in accordance with the June 2014 Board remand directives.  Attempts should be undertaken to verify the Veteran's current address, including as necessary contacting his next of kin and/or Charlotte County Jail.  Thereafter, appropriate notice of the rescheduled examinations must be mailed to the Veteran's address of record.  A copy of all attempts to verify the Veteran's current address and a copy of the notification of the examination must be included in the Veteran's electronic claims file.  

2.  Thereafter, readjudicate the claims of entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for a cervical spine disability, entitlement to service connection for an acquired psychiatric disorder, other than PTSD, entitlement to an evaluation in excess of 10 percent for lumbosacral strain, and entitlement to TDIU, to include consideration of whether referral for extraschedular purposes is appropriate under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

